DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020, has been entered.
Claims 13-32 are pending in the application.  The previous prior art rejections have been withdrawn.

Election/Restrictions

Newly submitted claims 30-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are drawn to a method of making the composition.  However, the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 13, the claim recites “Stevia Rebaudiana Leaf Extract Rebaudioside A ≥ 95%”. It is unclear what will meet this limitation.  For example, will a stevia leaf extract meet this limitation?  For purposes of examination, the “Stevia 
Claim 14 claims “a stevia extract in the form of rebaudioside-A (stevia glycosides).  It is unclear what would meet this limitation?  Rebaudioside A, or any steviol glycoside?  For purposes of examination, claim 14 will be considered to claim rebaudioside A.
Claims 15-29 are included in this rejection because they depend from indefinite claim 13. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corliss et al. (WO 2009/137838) in view of Prakash et al. (US 2007/0116837).
Regarding claims 13-22 and 27, Corliss et al. teach a sweetener composition comprising a high intensity sweetener that is rebaudioside A having a purity of greater than 95%.  Bulking agents in combination with the high intensity sweetener include erythritol, inulin and gum arabic, including combinations thereof.  The composition further includes a taste-modifying composition.  The bulking agent: high intensity sweetener: taste modifying composition are taught to be included at a ratio of 0.0010:0.1:1 to about 1000:100,000:1 (p. 4 line 34-p. 5 line 1; p. 7 line 33-p. 8 line 5; p. 13 lines 3-8).
Corliss et al. teach rebaudioside A having a purity greater than about 97% is a preferred steviol glycoside as rebaudioside A is comparatively sweeter and less bitter than other steviol glycosides (p. 7 line 33-p. 8 line 5).
Corliss et al. teach erythritol, inulin and gum arabic as exemplary bulking agents that may be used in combination (p. 13 lines 3-8).
Corliss et al. do not teach amounts of the erythritol, inulin and gum arabic as claimed.  However, where all of inulin, gum arabic and erythritol are known in the prior art to be included as bulking agents in sweetening compositions, the claimed amounts are not considered to provide an unexpected result over the prior art.  While different amounts of each of these bulking agents may impart different attributes to the resultant prima facie case of obviousness.  
While Corliss et al. does teach inulin as an ingredient in the sweetener composition, they fail to teach the inulin is from chicory root.  However, the inulin “of chicory root” is considered to be a source limitation and is not considered to provide a patentable distinction to the inulin taught by Corliss et al. in the absence of convincing arguments or evidence that the source of the inulin provides a patentable distinction.
Corliss is silent as to the “taste-modifying composition” being an acid as claimed.
Prakash et al. that all of lactic acid, citric acid and ascorbic acid are known to be sweet taste improving additives [0084].  These acids are taught to be combined with high intensity sweeteners including rebaudioside A in order to improve the temporal or flavor profile of a composition comprising a high intensity sweetener and polyol [0099, 0109].  Prakash et al. teaches the organic acids to be included in an amount up to 5,000 ppm (i.e., 0.5% by weight) [0779].  This amount overlaps the claimed range.  Therefore, where the claimed acids are known to be included in sweetener compositions, and in amounts overlapping the claimed amounts, it would have been obvious to have combined any one or more of citric, lactic and ascorbic acid with the sweetener composition as these organic acids were known in the prior art to be sweet taste improving additives.
Regarding claim 23, Corliss et al. teach the sweetener composition may take many forms including powder, tablet or granulated product.  Therefore, the product of Corliss et al. is not required to be crystalline.
Regarding claim 24, Corliss et al. do not teach a final moisture content of the sweetening composition.  However, they do speak to the composition being dried to the appropriate moisture level.  Therefore, one of ordinary skill would have been able to have arrived at the claimed moisture content through no more than routine experimentation
Regarding claim 25, Corliss et al. teach the sweetener compositions comprising particles having approximately the same size (p. 12 lines 25-26).
Regarding claim 26, Corliss et al. does not teach the pH of the sweetener composition.  However, where the composition of modified Corliss comprises components as claimed, the composition is in turn considered to have a pH as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 28, Corliss et al. do not specifically teach that the sweetening composition is 35-45 time sweeter than sugar.  However, where they allow for a broad range of ratios of bulking agent: high intensity sweetener, and where they teach that the formulation may be made to minimize volume, maximize stability, or otherwise improve product handling (p. 5 lines 25-27), one of ordinary skill would have been able to have 
Regarding claim 29, Corliss et al. teach that the sweetener composition has a solubility similar to sugar (i.e., sucrose) (p. 5 lines 22-24).  Therefore, it would have been obvious to have provided the sweetener composition as 100% soluble, as sucrose is 100% soluble in water.
	 
Response to Amendment

The declaration under 37 CFR 1.132 filed November 25, 2020, is insufficient to overcome the rejection of all claims based upon the prior art as set forth in the last Office action because:  declarant’s arguments are not convincing evidence of unexpected results.
The examiner notes that a new primary reference, Corliss et al., is relied upon in the instant rejection.  Regardless, Declarant’s arguments are not convincing and the examples provided are not considered convincing evidence of unexpected results such that the claimed invention is patentably distinct from the prior art.
Rather, all of the claimed components are reported in the prior art to be combined in sweetening compositions.  Therefore, to have combined known components to arrive at the predictable result of a sweetening composition is not considered to represent an unobvious contribution over the prior art.  Where Declarant 
This showing is not convincing evidence of unexpected results.  All of the claimed components are taught in the prior art to be included in sweetener blends. Therefore, the claimed combination of ingredients is considered to be obvious over the teachings of the prior art.  Where the prior art teaches a broad range for the amount of each of the components to be included, any amount falling within this range is considered prima facie obvious in the absence of a convincing showing of unexpected results arising from the claimed amounts.  It remains that no such showing has been provided.  

Response to Arguments

Applicant’s arguments filed November 25, 2020, have been fully considered but are moot in view of the rejection set forth above over newly cited prior art. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791